
	
		I
		111th CONGRESS
		1st Session
		H. R. 964
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2009
			Mr. Rohrabacher (for
			 himself, Mr. Jones,
			 Mr. Franks of Arizona,
			 Ms. Foxx, Mr. Radanovich, Mr.
			 Young of Alaska, Mr.
			 Gallegly, Mr. Latta,
			 Mr. Gary G. Miller of California,
			 Mr. Campbell,
			 Mr. Burton of Indiana,
			 Mr. Goodlatte,
			 Mrs. Myrick, and
			 Mr. Bilbray) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the National Environmental Policy Act of 1969 to
		  exempt any solar energy project on lands managed by the Bureau of Land
		  Management from an environmental impact statement requirement.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Solar Power Permit Act.
		2.Exemption of
			 solar energy projects from environmental impact statement requirement
			(a)In
			 generalTitle I of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) is amended
			 by adding at the end the following new section:
				
					106.No action relating to the development,
				deployment, or operation of a solar energy project on lands managed by the
				Bureau of Land Management shall be considered a major Federal action for the
				purposes of section
				102(2)(C).
					.
			(b)Effect for
			 statements underwayEach department and agency of the Federal
			 Government shall cease the preparation of a statement, commenced pursuant to
			 section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)(C)), for any action described in the amendment made by subsection (a),
			 to the extent that the preparation of such statement would delay or otherwise
			 interfere with such action.
			
